Citation Nr: 0019717	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-24 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an effective date earlier than January 22, 
1999 for a total evaluation for hearing loss.

2. Entitlement to an effective date earlier than October 6, 
1998 for a grant of entitlement to a total disability 
rating based on individual unemployability due to service 
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a hearing before the undersigned 
member of the Board on May 10, 2000 and a copy of the 
transcript of that hearing has been associated with the 
record on appeal.


REMAND

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)  (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran claims 
entitlement to individual unemployability due to service-
connected disabilities for a period prior to October 6, 1998 
and an increase prior to January 22, 1999 in the schedular 
rating for his hearing loss.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632  (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating); see Stanton v. 
Brown, 5 Vet. App. 563, 570  (1993) (where appellant stated 
that he could no longer seek or maintain employment in 
letters and testimony prior to the BVA decision, he presented 
a well-grounded claim for a total disability rating under 
section 4.16(b)). 

Because the claims are well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claims.  
38 U.S.C. A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This duty 
includes attempting to obtain all pertinent medical records 
and other evidence which has been called to VA's attention by 
the veteran and by the evidence of record.  Culver v. 
Derwinski, 3 Vet. App. 292 (1992).

Here, the Board finds that the veteran testified that he 
ceased working sometime in mid-1998, and he testified that he 
received a VA audiological examination at the Allentown 
Outpatient Clinic sometime in the fall of 1998.

Of course, the duty to assist does not require that VA 
attempt to obtain all medical or other evidence, only that 
"pertinent" or "relevant" to the claim.  Voerth v. West, 
13 Vet. App. 117, 121 (1999); 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999).  Here, the fall of 1998 
audiological examination records and records relating to when 
the veteran stopped working may be pertinent because VA 
regulations governing the effective date of an award of 
increased disability compensation provide that the effective 
shall be the earliest date as of which it is ascertainable 
that an increase in disability occurred, if the application 
for such benefits was received within 1 year from such date.  
Otherwise, the effective date is the date of receipt of 
claim. 38 C.F.R. § 3.400(o)(2)  (1999); 38 U.S.C.A. § 
5110(b)(2)  (West 1991).  Hence, any additional facts 
regarding the date at which the veteran became unable to 
maintain employment due to his service-connected disabilities 
may be pertinent to this case.  Similarly, any additional 
records of audiological examination performed in fall of 1998 
may be able to establish an actual increase in the veteran's 
hearing loss disability prior to January 22, 1999.  
Therefore, the RO should attempt to gather any relevant 
evidence regarding when the veteran stopped working, as well 
as attempt to get any records of audiological testing 
performed in Allentown in fall 1998.

In light of the above, further appellate consideration will 
be deferred and the case is REMANDED to the RO for the 
following development:

1. The veteran should be instructed to 
provide all evidence related to when 
he stopped working.  This evidence 
could include, among other things, tax 
returns, pay stubs, business records, 
and other similar evidence.  A copy of 
all evidence obtained should be 
associated with the veteran's claims 
folder.

2. The RO should request from the VA 
Outpatient Clinic in Allentown, PA a 
copy of all reports of audiometric 
examinations related to the veteran, 
especially any examination performed 
in the fall of 1998.  All records 
obtained should be associated with the 
claims folder.

3. Thereafter, the RO should review the 
veteran's claim seeking entitlement to 
an effective date earlier than October 
6, 1998, for a grant of entitlement to 
a total disability rating based on 
individual unemployability due to 
service-connected disabilities, based 
on all the evidence in the claims 
folder, as well as the veteran's claim 
for an effective date earlier than 
January 22, 1999 for a total rating 
for hearing loss.

4. If the action on either claim is 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case 
which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects 
detailed reasons and bases for the 
decision reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


